Citation Nr: 0931025	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of treatment received at a non-VA 
hospital on January 27, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran reportedly served on active duty from April 1951 
to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Gainesville, 
Florida VA Medical Center (VAMC) of the Department of 
Veterans Affairs (VA).

A statement by the Veteran accompanied by additional medical 
evidence was received by the Board in June 2007.  The Veteran 
stated that he was "enclosing 8 pages of my past medical 
history/diagnoses since my military service which can be 
linked/connected to my military service."  It appears that 
he is raising service connection claims for a left leg 
disability and a hernia, in addition to other diagnoses shown 
on the treatment records.  The Board is referring these 
matters to the RO for the appropriate development.  
Clarification should be sought as to the exact disabilities 
for which the Veteran is seeking service connection.  


FINDINGS OF FACT

1.  On January 27, 2006, the Veteran received medical 
treatment (not pre-authorized) at Tallahassee Memorial 
Hospital, a non-VA hospital, for sinusitis.  

2.  At the time of the January 27, 2006, non-VA treatment, 
the Veteran was a Medicare recipient.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the Veteran received at Tallahassee Memorial 
Hospital on January 27, 2006, are not met.  38 U.S.C.A. §§ 
1703, 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
17.52, 17.120, 17.1000, 17.1002, 17.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
nature of the treatment the Veteran received, the nature of 
the Veteran's service-connected disabilities and whether he 
is a Medicare recipient) are not in dispute, and whether the 
Veteran is entitled to payment or reimbursement for the 
medical expenses in question is wholly a matter of 
interpretation of the pertinent statute and the regulatory 
provisions based on that statute.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000). 

The Board notes that the Veteran did receive a VCAA notice 
letter in January 2007.  Also, the July 2006 statement of the 
case provided him with notice of the pertinent regulatory 
provision applicable to adjudication of his claim.

II.  Legal Criteria and Analysis

On January 27, 2006, the Veteran presented to the emergency 
room at Tallahassee Memorial Hospital with complaints of 
numbness of the left arm, left leg, and face.  He was 
examined and underwent medical testing and was found to have 
sinusitis.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing 
regulations. 

In this case, the record shows that the Veteran does not have 
a service-connected disability rated totally disabling and 
his treatment at the non-VA hospital was not for a service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  Nor has 
the Veteran alleged that his treatment was for any of these 
aforementioned purposes.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 
1728; 38 C.F.R. §§ 17.120, 17.47(i).

Alternatively, to be eligible for payment or reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities under 38 U.S.C.A. § 1725 and the 
implementing regulations (38 C.F.R. §§ 17.1000-1008), the 
Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  Specifically, VA learned that the Veteran has 
active Medicare coverage.  In fact, the Veteran himself, in 
his April 2006 notice of disagreement, acknowledged that he 
has Medicare coverage, but he indicated that he was told at 
the Tallahassee Memorial Hospital that VA would pay the 
difference.

Despite the Veteran's contention, the Board is bound by the 
law, and its decision is dictated by the relevant statutes 
and regulations.  Since he does not meet one of the criteria 
for payment or reimbursement under Section 1725 (i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)), the 
claim must be denied.  Therefore, it is unnecessary to 
analyze whether the claim meets the additional Section 1725 
requirements because all of them must be met to warrant 
payment or reimbursement.  See 38 C.F.R. § 17.1002.

In sum, given that the non-VA medical treatment received on 
January 27, 2006, was not pre-authorized; that the Veteran is 
not eligible for reimbursement under Section 1728; and that 
VA regulations do not allow for payment or reimbursement of 
non-VA medical expenses under Section 1725 when a Veteran has 
other health coverage, such as Medicare, that can provide at 
least partial payment or reimbursement, the Board must deny 
the Veteran's appeal.  The claim for payment or reimbursement 
lacks legal merit, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for expenses incurred 
as a result of medical treatment received from a non-VA 
hospital on January 27, 2006, is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


